DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 12 November 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Subbaraman 2013/0180936 is representative of the closest prior art. Subbaraman discloses a tablet device comprising a support palette 1025 [0050], a frame assembly including a front frame 120 and a back frame 105 coupled to each other wherein the front frame extends beyond the edges of the palette 1025 (as shown in, for example, Fig. 10), a slot portion 150, and a frame portion circumscribing window 145 in the front frame; see the Figs. However, Subbaraman does not teach or suggest having the front frame member hold in place against the front surface of the support palette a periphery portion surrounding the information-bearing portion of the waterproof note-recording medium sheet onto which notes or markings have been or are to be applied. Subbaraman also does not teach or suggest plural tablet units with front and back frame members that have two through-holes disposed near distal edges and wherein the units are held together by at least two removable rings or tie-locks located through the through-holes. Further, Subbaraman does not teach or suggest a tablet device wherein both the front frame member and the back frame member include an opening portion through which information recorded on the waterproof note-recording medium sheet is to be visually discerned and through which the writing implement can contact said front-facing portion of the waterproof note-recording medium sheet to apply notes or markings thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783